


110 HR 5956 IH: Commercial Seafood Consumer Protection

U.S. House of Representatives
2008-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5956
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2008
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To improve the protections afforded under Federal law to
		  consumers from contaminated seafood by directing the Secretary of Commerce to
		  establish a program, in coordination with other appropriate Federal agencies,
		  to strengthen activities for ensuring that seafood sold or offered for sale to
		  the public in or affecting interstate commerce is fit for human
		  consumption.
	
	
		1.Short titleThis Act may be cited as the
			 Commercial Seafood Consumer Protection
			 Act.
		2.Seafood
			 safety
			(a)In
			 generalThe Secretary of Commerce shall, in coordination with the
			 Secretary of Health and Human Services and other appropriate Federal agencies,
			 establish a program to strengthen Federal activities for ensuring that
			 commercially distributed seafood in the United States meets the food quality
			 and safety requirements of Federal law.
			(b)Memorandum of
			 understandingThe Secretary of Commerce and the Secretary of
			 Health and Human Services shall enter into an agreement within 180 days after
			 enactment of this Act to strengthen cooperation on seafood safety. The
			 agreement shall include provisions for—
				(1)cooperative
			 arrangements for examining and testing seafood imports;
				(2)coordination of
			 inspections of foreign facilities;
				(3)technical
			 assistance and training of foreign facilities for marine aquaculture, technical
			 assistance for foreign governments concerning United States regulatory
			 requirements, and appropriate information transfer arrangements between the
			 United States and foreign governments;
				(4)developing a
			 process for expediting imports of seafood into the United States from foreign
			 countries and exporters that consistently adhere to the highest standards for
			 ensuring seafood safety;
				(5)establishing a
			 system to track shipments of seafood in the distribution chain within the
			 United States;
				(6)labeling
			 requirements to assure species identity and prevent fraudulent
			 practices;
				(7)a
			 process by which officers and employees of the National Oceanic and Atmospheric
			 Administration and National Marine Fisheries Service may be commissioned by the
			 Secretary of Health and Human Services for seafood examinations and
			 investigations conducted under section 801 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 381);
				(8)the sharing of
			 information concerning observed non-compliance with United States food
			 requirements domestically and in foreign countries and new regulatory decisions
			 and policies that may affect regulatory outcomes; and
				(9)conducting joint
			 training on subjects that affect and strengthen seafood inspection
			 effectiveness by Federal authorities.
				3.Certified
			 laboratoriesWithin 180 days
			 after the date of enactment of this Act, the Secretary of Commerce, in
			 consultation with the Secretary of Health and Human Services, shall increase
			 the number of laboratories certified to the standards of the Food and Drug
			 Administration in the United States and in countries that export seafood to the
			 United States for the purpose of analyzing seafood and ensuring that it
			 complies with Federal law. Such laboratories may include Federal, State, and
			 private facilities. The Secretary of commerce shall publish in the Federal
			 Register a list of certified laboratories, and shall update the list, and
			 publish the updated list, no less frequently than annually.
		4.NOAA
			 laboratoriesIn any fiscal
			 year beginning after the date of enactment of this Act, the Secretary of
			 Commerce may increase the number and capacity of laboratories operated by the
			 National Oceanic and Atmospheric Administration involved in carrying out
			 testing and other activities under this Act to the extent the Secretary
			 determines that increased laboratory capacity is necessary to carry out the
			 provisions of this Act and as provided for in appropriations Acts.
		5.Inspection
			 teamsThe Secretary of
			 Commerce, in cooperation with the Secretary of Health and Human Services, may
			 send 1 or more inspectors to a country or exporter from which seafood exported
			 to the United States originates. The inspection team will assess practices and
			 processes being used in connection with the farming, cultivation, harvesting,
			 preparation for market, or transportation of such seafood and provide technical
			 assistance related to the requirements established under the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 301 et seq.). The inspection team shall
			 prepare a report for the Secretary with its findings. The Secretary of Commerce
			 shall make a copy of the report available to the country or exporter that is
			 the subject of the report and provide a 30-day period during which the country
			 or exporter may provide a rebuttal or other comments on the findings of the
			 Secretary. The Secretary of Commerce shall cause the report, together with any
			 comments submitted to the Secretary by the country or exporter, to be published
			 in the Federal Register not later than 60 days after the inspection team makes
			 its final report.
		6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated for each of fiscal years 2009 through 2013, for
			 purposes of carrying out the provisions of this Act, $15,000,000.
		
